ELLISON, P. J.
Plaintiff’s action is for slander. The judgment in the trial court was for her.
The charge in the .petition is that “This boy’s mother (meaning plaintiff herein) abandoned her child when he was four years old and went away with another man. That by said words and statement defendant meant and intended to charge plaintiff with going away with a man other than her husband for the purpose of illicit cohabitation, and meant and intended to charge this plaintiff with unchastity and immorality and with living in adultery and with abandoning and leaving to the care of strangers her infant child, and that said words were so understood by the parties who heard them.”
The words charged, standing alone, are not slanderous per se. They do not impute a crime, nor that plaintiff was unchaste or guilty of adultery. Merely to abandon a child is not necessarily a crime. The statute (Sec. 4490, R. S. 1909) makes it a crime if a father or mother shall expose a child under six years of age “in a street, field or other place, with intent wholly to abandon it,” etc. So to say of a woman that she abandoned her child and “went away with another man” does not necessarily mean that she was committing adultery. There are many innocent ways in which a woman may go away with “another man.” [Lemaster v. Ellis (not yet reported) 158 S. W. 904.]
If the words charged are slanderous per se, no innuendo is necessary (Ogden on Libel and Slander 100, 473), but if they are not in themselves actionable, they cannot be rendered so by innuendo, without some averment of extrinsic facts which malees them so. [Townsend on Slander, sec. 336.] For, while the stat*331ute (Sec. 1837, R. S. 1909) makes it unnecessary to state extrinsic facts, yet it only means it is unnecessary to allege that the words applied to the plaintiff. It is still required to state such extrinsic facts as are necessary to shows the words are slanderous. [Tilles v. Publishing Co., 241 Mo. 609-632; Curry v. Collins, 37 Mo. 328, 329; Christal v. Craig, 80 Mo. 367, 373.]
And here extrinsic circumstances are stated in the petition which shows the charges are such that if applied to this plaintiff, are slanderous. She is alleged to have been a woman above reproach in character and married and living with her husband. This is followed by the words alleged to be slanderous, which in turn, are followed by a statement, by way of innuendo, of the slanderous meaning intended, viz., going off with a man, other than her husband, in adultery. We think the petition sufficient.
Defendant insists there was a failure of proof. The evidence for plaintiff has been torn into pieces by defendant and parts of it presented to us which, if all, would justify the claim. But the principal witness stated positively that he remembered the words used by defendant in addressing her conversation to him and they were these: “This boy’s mother abandoned him when he was four years old, or when he was an infant child—she abandoned him and went away with another man who is not her husband, but I will say for her that she afterwards married that man she went away with, and I took this child over, and the neighbors found homes for all of them.”
Here is evidence literally sustaining the greater part 'of the words of the petition, and which proves all the substantial words in the charge. The petition is that “This boy’s mother abandoned her child when he was four years old;” and the proof is in those words except “him” is substituted for “the child,” and the expression, “an infant child,” is put in the proof as an alternative for “four years old.” That is, the wit*332ness stated it was one or the other. The charge that she “went away with another man,” is proven literally with the additional words, “who is not her husband,” etc. The slanderous part of the charge is that plaintiff “went away with another man” and these were proven literally.
Plaintiff claims that, substantially, this was proof of the words charged and that no more was necessary. The rule in this State is that the words proven must be the same in substance as those charged, and that equivalent words will not do. [Berry v. Dryden, 7 Mo. 324.] In that case Judge Scott said that “The rule is stated in the books, that the slander proved must substantially correspond with that charged in the declaration.” It is this expression that the words proven must “substantially” correspond with those charged, that has caused some confusion. So the judge in the case just cited, said that it must not be understood that it will suffice if the proof be of words which convey the same imputation as those charged. He stated that “The meaning of the rule seems to be, that, if the words charged to have been spoken are proved, but with the omission, or addition-of others not at all varying, or affecting their sense, the variance will not be regarded.” The Judge then quotes from Maitland v. Golldney, 2 East 438, “Though the plaintiff need not prove all the words laid, yet he must prove so much of them, as is sufficient to sustain his cause of action, and it is not enough for him to prove equivalent words of slander.” That case has been approved a number of times. [Birch v. Benton, 26 Mo. 153; Attebury v. Powell, 29 Mo. 429, 435; Bundy v. Hart, 46 Mo. 460; Nicholson v. Rogers, 129 Mo. 136.]
Prom this and other authority, we understand the rule to be that when it is said that the words proven must “substantially” or “in substance” correspond with those charged, it is not meant that you can sustain the charge by proof of different words, although they *333mean the same thing; but you must prove enough of the same words as will make out the crime, and though you should prove more or less words than those alleged, yet if those you do prove as they are alleged are sufficient to make the charge, you have then substantially proven the words charged. Or, as it may be expressed, you have proven enough of the substantial words of the charge to make out the offense. Some expressions in parts of opinions may well lead one to conclude that proof of the words, “substantially,” or “in substance,” will suffice, but this is not what is meant.
If they applied to the words it would nullify the conceded rule that proof of equivalent words, or similar words, will not suffice. In Clements v. Maloney, 55 Mo. 352, 357, the defendant insisted that “the identical words laid in the petition must be proved or at least enough of the words laid must be proved, to constitute the slanderous charge imputed or charged to have been imputed in the petition.” Of this the court said: “There is no doubt but the proposition as stated by the defendant is correct. The same words, or enough of the same words laid in the petition must be proved to constitute the offense charged to have been imputed, and it will not do to prove different words of similar import.” Frequently the courts have used the words “substance” or “substantially” 'so as to appear to mean that the slander may be proved in words substantially like those used in the petition. But that is not the meaning. Such language is dubious, but the meaning is that though you prove more or less words than those charged, if you prove enough of the literal words of the petition to constitute the slanderous offense complained of, you have made out a case. It is never meant that you need not prove enough of the very words used in the petition to make out the offense. If enough of the substantial words in the charge, identically as laid, are proven to make out the *334offense it will suffice, though all, or more, may be proven. In Pennington v. Meeks, 46 Mo. 217, 219, the court said that “All the words charged need not be proved, either substantially or at all. It is sufficient to prove the identical words which of themselves constitute the slanderous imputation.” In Birch v. Benton, supra, it is stated “a g’reat deal may be said which does not vary the meaning of_the offensive words, and therefore a variance between the declaration and proof as to the part of a statement which does not effect the sense will be immaterial; but the words that contain the poison to the character and impute the crime must be proved as laid; and this seems to be what is meant by the cases when they say that the words proved must substantially correspond with those charged.”
This brings us to an objection of sufficient importance to require a reversal of the judgment. Plaintiff’s first instruction required the jury to find that defendant spoke the words stated in the petition (setting them out) “or substantially those words.”' The foregoing remarks will show how liable the jury would be to put an erroneous construction on that qualification. [Atteberry v. Powell, supra.] In speaking of a like instruction in that case the court said they were objectionable unless explained. It is true a similar instruction was given for the plaintiff in Clements v. Maloney,- supra, but the court held that all the instructions together, some of them containing specific directions that enough of the very words of the petition must be proven to make out the charge, was sufficient to cure the fault of the objectionable ones taken alone. But in this case no other instructions were given which in any way explained what was intended by the court in using the word “substantially.”
So the instruction is erroneous in omitting to require the jury to find such of the extrinsic facts as made the words actionable as applied to the plaintiff. *335Since the words, as charged, did not constitute slander per se, mere proof that they were spoken will not suffice. *
The judgment is reversed and cause remanded.
All concur.